


Exhibit 10.54

 

CONFIDENTIAL

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Third Amendment to Distribution Agreement

(TYVASO®)

 

THIS THIRD AMENDMENT TO DISTRIBUTION AGREEMENT  (this “Third Amendment”) is made
and effective this 20th  Day of October, 2014 (the “Third Amendment Effective
Date”) by and among, United Therapeutics Corporation, a Delaware corporation
having offices at 1040 Spring Street, Silver Spring, Maryland (“UT”), Accredo
Health Group, Inc., a Delaware corporation having offices at 6272 Lee Vista
Boulevard, Orlando FL, 32822 (“Accredo”), CuraScript, Inc., a Delaware
corporation having offices at 6272 Lee Vista Boulevard, Orlando FL, 32822 (“SP”)
and Priority Healthcare Distribution, Inc., doing business as CuraScript SD
Specialty Distribution, a Florida corporation with offices at 255 Technology
Park, Lake Mary, Florida, 32746 (“SD”). SP, SD and Accredo are collectively
referred to herein as the “Distributor”.

 

WHEREAS, UT and Accredo entered into a Distribution Agreement on August 17, 2009
(as amended from time to time, the “Agreement”) relating to the distribution of
Tyvaso® (treprostinil) Inhalation Solution; and

 

WHEREAS, the parties desire to amend the Agreement as provided herein, in order
to make the Institutional Starter Kit and Supplemental Refill Kit referenced in
Attachment A available for purchase by Distributor.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

1.              AMENDMENT.  The Agreement is hereby amended by deleting
Attachment A in its entirety, and replacing it with Attachment A to this
Amendment.

 

2.              COUNTERPARTS. This Amendment may be executed in any number of
counterparts and via facsimile, email or other electronic form of transmission,
and each of such counterparts shall for all purposes be deemed original, and all
such counterparts shall together constitute one and the same instrument.

 

3.              EFFECT OF AMENDMENT.  Except as specifically amended hereby or
by any previous amendments duly executed in accordance with the Agreement, all
other terms and conditions of the Agreement remain in full force and effect. To
the extent that any of the terms in the underlying agreement are inconsistent
with the terms of this Amendment, the terms of this Amendment shall control.

 

[Signature page follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their duly authorized representatives.

 

UNITED THERAPEUTICS

ACCREDO HEALTH GROUP, INC.

CORPORATION

 

 

 

/s/ Jay A. Watson

 

/s/ David A. Norton

 

 

 

Name: 

Jay A. Watson, Pharm.D.

 

Name:

David A. Norton

 

 

 

 

 

Title:

Executive Vice President, Strategic

 

Title:

Senior Vice President

 

Operations and Logistics

 

 

 

Date:

20/Nov/2014

 

Date:

December 10, 2014

 

 

 

 

CURASCRIPT, INC.

PRIORITY HEALTHCARE

 

DISTRIBUTION, INC.

 

 

/s/ David A. Norton

 

/s/ Gayle C. Johnston

 

 

 

Name: 

David A. Norton

 

Name:

Gayle C. Johnston

 

 

 

 

 

Title:

Senior Vice President

 

Title:

President

 

 

 

 

 

Date:

December 10, 2014

 

Date:

12-4-14

 

2

--------------------------------------------------------------------------------


 

Attachment A

 

Product Name

 

NDC Code

 

Price

Tyvaso Patient Starter Kit   (PSK)

 

66302-206-01

 

$

[ *** ]

Tyvaso Patient Resupply Kit (RSK)

 

66302-206-02

 

$

[ *** ]

Tyvaso Supplemental Refill 4 ct

 

66302-206-03

 

$

[ *** ]

Tyvaso Institutional Starter Kit (ISK)

 

66302-206-04

 

$

[ *** ]

 

NDC 66302-206-01 Tyvaso Starter Kit includes:

·                  28 ampoules of Tyvaso

·                  2 Sets of Autoclavable Parts

·                  2 Tyvaso Inhalation Devices

·                  2 AC Power Adapters

·                  1 Rechargeable Battery Pack

·                  1 Car Power Cord

·                  1 Leather Carrying Case

·                  32 Medicine Cups

·                  64 Filter Membranes

·                  1 Nose Clip

·                  1 Measuring Cup

·                  1 Safety Box

·                  2 Sets of Safety Plugs

 

NDC 66303-206-02 Tyvaso Re-Supply Kit includes

·                  28 ampoules of Tyvaso

·                  1 Set of Autoclavable Parts

·                  32 Medicine Cups

·                  64 Filter Membranes

 

NDC 66302-206-03 Tyvaso Supplemental Refill includes

·                  4 ampoules of Tyvaso

 

NDC 66302-206-04 Tyvaso Institutional Starter Kit (ISK)

·                  4  ampoules of Tyvaso

·                  2 Sets of Autoclavable Parts

·                  2 Tyvaso Inhalation Devices

·                  2 AC Power Adapters

·                  1 Rechargeable Battery Pack

·                  1 Car Power Cord

·                  1 Leather Carrying Case

·                  32 Medicine Cups

·                  64 Filter Membranes

·                  1 Nose Clip

·                  1 Measuring Cup

·                  1 Safety Box

·                  2 Sets of Safety Plugs

 

3

--------------------------------------------------------------------------------


 

UT shall notify the DISTRIBUTOR in writing of any change (and the amount of the
change) in the Price of any respective UT Product during the term of this
Agreement in the same time and manner as it notifies other similarly situated
distributors.

 

UT shall provide DISTRIBUTOR with a current list of Tyvaso prices to Discounted
Entities, including FSS prices, Federal Ceiling Prices, and prices to section
340B entities, and shall promptly notify Distributor of any and all changes in
such prices as well as the effective dates of such changes.

 

4

--------------------------------------------------------------------------------
